EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1. (Currently amended) The method according to claim 6, wherein the coenzyme Q10 and the phospholipid are both extracted from the coenzyme Q10 fermentation bacterium powder by contact with the mixed solvent having the Hansen solubility parameter and the [[a]] hydrogen bonding solubility parameter as defined.

Authorization for this examiner’s amendment was given in an interview with Ms. Denise M. Glassmeyer on 24 February 2022.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 22 February 2022 and the above Examiner’s Amendment overcome the objection and the rejection under 35 USC 103.  The closest prior art of record is Park et al. (Journal of Bacteriology, 93(1): 230-236, 1967).
Park et al. describe extracting fatty acids and other lipids, including coenzyme Q, from Rhodomicrobium vannielii.  The Rhodomicrobium vannielii is cultivated, harvested and lyophilized (i.e., a coenzyme Q fermentation bacterium powder).  The lyophilized cells were i.e., immersion extraction) with (1) acetone (one time); (2) 2:1 chloroform/methanol (three times); and (2) 1:1 chloroform/methanol (two times).  Each extract was separated from the cell residue by centrifugation and all of the extracts were combined and evaporated to dryness.  Lipids and solvent-extractable compounds from the combined extracts were separated by silicic acid column chromatography which showed that the solvent extracts contained phospholipids and coenzyme Q9.  Park et al. do not describe Rhodomicrobium vannielii which produces coenzyme Q10.
None of the prior art of record teaches or suggests that the phospholipid can be dissolved with a low-polarity solvent from the lyophilized coenzyme Q fermentation bacterium powder of Park et al. and recovered by crystallization after treatment with acetone, and that coenzyme Q can be separately recovered from the filtrate obtained after acetone crystallization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652